Case 5:18-cv-01073-PSG-PLA Document 43 Filed 05/30/19 Page 1 of 2 Page ID #:253



   1   David A. Chami, #027585
       (Admitted pro hac vice)
   2   PRICE LAW GROUP, APC
       8245 N. 85th Way
   3   Scottsdale, AZ 85258
       T: (818) 600-5564
   4   F: (818) 600-5464
       david@pricelawgroup.com
   5
       Brian J. Brazier (SBN: 245004)
   6   PRICE LAW GROUP, APC
       8245 N 85th Way
   7   Scottsdale, AZ 85258
       T: (818) 600-5587
   8   brian@pricelawgroup.com
       Attorneys for Plaintiff,
   9   James Lineberger
  10
  11
                               UNITED STATES DISTRICT COURT
  12                          CENTRAL DISTRICT OF CALIFORNIA
  13                                                   Case No. 5:18-cv-01073-PSG-PLA
       JAMES LINEBERGER,
  14                                                   NOTICE OF SETTLEMENT
                     Plaintiff,
  15
       v.
  16
  17   NAVIENT SOLUTIONS, LLC, formerly
       known as NAVIENT SOLUTIONS, INC.,
  18
  19                 Defendant.
  20
  21
              NOTICE IS HEREBY GIVEN that Plaintiff, James Lineberger, and Defendant,
  22
       Navient Solutions, LLC, formerly known as Navient Solutions, Inc. (“Navient”) have
  23
  24   settled all claims between them in this matter. The parties are in the process of completing

  25   the final settlement documents; Plaintiff expects to file a Stipulation of Dismissal within
  26   the next sixty (60) days. Plaintiff requests that the Court vacate all pending deadlines in this
  27
  28


                                                    - 1/2-
Case 5:18-cv-01073-PSG-PLA Document 43 Filed 05/30/19 Page 2 of 2 Page ID #:254



   1   matter. Plaintiff also requests that the Court retain jurisdiction for any matters related to
   2
       completing and/or enforcing the settlement.
   3
                                                Respectfully submitted,
   4
   5   Dated: May 30, 2019                       PRICE LAW GROUP, APC

   6                                             /s/David A. Chami
                                                 David A. Chami, #027585
   7                                             (Admitted pro hac vice)
                                                 PRICE LAW GROUP, APC
   8                                             8245 N. 85th Way
                                                 Scottsdale, AZ 85258
   9                                             T: (818) 600-5564
                                                 F: (818) 600-5464
  10                                             david@pricelawgroup.com
  11                                             Brian J. Brazier (SBN: 245004)
                                                 PRICE LAW GROUP, APC
  12                                             8245 N 85th Way
                                                 Scottsdale, AZ 85258
  13                                             T: (818) 600-55870
                                                 brian@pricelawgroup.com
  14                                             Attorneys for Plaintiff,
                                                 James Lineberger
  15
  16
  17
  18
  19
  20
  21
  22                                 CERTIFICATE OF SERVICE

  23          I hereby certify that on May 30, 2019, I electronically filed the foregoing with the
  24   Clerk of the Court using the ECF system, which will send notice of such filing to all
  25   attorneys of record in this matter.
  26
              /s/Elizabeth Nanez
  27
  28


                                                  - 2/2-
